Citation Nr: 0126686	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  95-30 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
right knee disorder, postoperative status.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The veteran served on active duty from December 1976 to 
October 1988.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from a 
September 1994 rating determination by the Buffalo, New York, 
Regional Office (RO).  This case was previously before the 
Board in January 1998 and again in March 2000 and remanded 
for additional development and adjudication.

During the pendency of the appeal, the rating for the right 
knee disability was increased from 10 to 20 percent, 
effective June 14, 1994.  A veteran is generally presumed to 
be seeking the maximum benefit allowed by law; thus, it 
follows that the instant claim remains in controversy insofar 
as less than the maximum available benefit has been awarded 
and the veteran has not withdrawn his appeal.  AB v. Brown, 
6 Vet. App. 35 (1993); see also 38 C.F.R. § 20.204 (2001).


FINDING OF FACT

The veteran's service connected right knee disability is 
manifested by slight instability and by arthritis with slight 
limitation of motion.  


CONCLUSION OF LAW

A rating in excess of the combined 20 percent disability 
rating currently in effect, represented by 10 percent 
disability rating for residuals of lateral and medial 
meniscectomies of the right knee and a separate 10 percent 
rating for arthritis is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1, 4.2, 4.3, 
4.10, 4.40, 4.45, 4.59, 4.71a, Code 5257 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was originally awarded service connection for 
status post partial medial and lateral meniscectomies of the 
right knee by a rating action issued in May 1989.  This 
disorder was assigned a 10 percent disability evaluation at 
that time.

During a routine VA examination in May 1991, it was related 
that an arthrogram of the right knee was performed in October 
1990.  On objective examination, the veteran walked easily 
and well with no limp.  On standing, he tended to under-
contract the right quadriceps favoring the right knee.  He 
was however, able to straighten up the right knee and right 
hip and bear full weight without difficulty or pain.  There 
was no obvious deformity of the right knee.  There was 
increased medial mobility of the right patella and some 
crepitus on repetitive movements in the subpatellar area.  
There was no evidence of inflammatory reaction and no 
tenderness.  There was atrophy on the right, particularly the 
right quadriceps with decreased tone and loss of bulk.  Range 
of motion of the right knee was 0 to 115 degrees.  Forced 
flexion of the right knee was painful.  The cruciate and 
collateral ligaments were both stable and McMurray testing 
was negative.  X-rays showed a small osteoarthritic spur 
superior pole of the patellar.  The diagnoses was status post 
trauma and orthopedic surgery of the right knee for partial 
meniscectomies with painful knee and atrophy of disuse to the 
right quadriceps femoris muscle and some loss of motion.  

During a VA examination in June 1994, the veteran's right 
knee had minimal lateral instability.  There was full range 
of motion on flexion and good strength in the knee with no 
increase in the circumference.  X-rays showed no bony or soft 
tissue abnormalities and no significant interval change with 
the prior study from May 1991.  

In a notice of disagreement dated in October 1994 the veteran 
asserted that he experienced considerable knee pain.  He took 
Ecotrin for the pain daily.  

At a RO hearing in November 1994 the veteran testified that 
as a truck driver he was required to drive as many as 24 
hours in the cab of the truck and that the only time he 
stopped was to take rest breaks and eat meals.  Unloading the 
truck also affected his knee and cold weather caused knee 
pain. He had severe arthritis and his right knee would lock 
while walking and prevent him from any further walking due to 
intense pain.

On VA examination in July 1996, the veteran complained of 
swelling and pain to the outer aspect of the right knee as 
well as loss of strength.  He stated that as a truck driver 
his knee becomes stiff and he has difficulty walking.  
Examination of the veteran's gait revealed that he was 
somewhat slow and deliberate.  He complained of knee pain as 
he moved about the examining room.  Both knees were of equal 
circumference.  On passive motion, the right knee lacked the 
last 20 degrees of flexion and there was full extension of 
the right knee.  The veteran stood erect and stable.  On deep 
knee bend, the thigh could be flexed only to a 90-degree 
angle and no further because of pain.  The examiner noted 
that although the disability from a subjective point of view 
was most marked in right knee, the right knee did not exhibit 
the increased mobility in the lateral medial axis compared to 
the left.  There was no increase in mobility of the knee in 
the anterior or posterior axis.  X-rays of the right knee 
showed prominent spurring on the posterior medial tibial 
plateau and also slight spurring about the patella.  

Pursuant to a January 1998 Board remand, the RO requested 
that the veteran provide information regarding treatment for 
his right knee disability and to that end provided the 
necessary authorizations for release of this medical 
information.  The veteran did not respond to the February 
1998 letter.  

The veteran underwent VA orthopedic examination in January 
1999.  He complained of knee pain, weakness and that he 
wrapped his knee to help with stability.  His knee disability 
was exacerbated with prolonged sitting and alleviated with 
rest and medication.  On examination, the veteran's gait was 
nonantalgic and symmetrical.  Range of motion of the right 
knee was 0 to 135 degrees.  There was slight impairment of 
the right knee reflected by 2 degrees of valgus laxity.  X-
rays showed mild degenerative changes with no significant 
interval changes from July 1996.  The examiner concluded that 
there was no demonstrated disability in the right knee that 
would functionally impair the veteran, particularly in the 
workplace.  

On VA examination in May 2000, the veteran reported that he 
had worked as a truck driver since his discharge and that 
even though he has had problems with knee pain, he has not 
lost any work as a result of his knee condition.  Currently 
he was employed as a truck driver for Wal-Mart and had to 
drive about 300 miles.  He could drive at least two hours 
before having to stop, get out and walk around to loosen up 
the knee.  He had no trouble working the controls of the 
truck with his feet.  The pain was located mostly about the 
medial aspect of the knee and the lateral border of the 
patella.  He experienced weakness of his knee particularly 
when going up and down stairs.  He has had occasional 
episodes of swelling and heat of the right knee and a history 
of locking. The most recent episode occurred a week prior as 
he was ascending stairs when his knee locked and he fell.  It 
took him approximately 1/2 hour to get his knee to unlock and 
then he was able to continue with his ascending the stairs.  
He fatigued easily and that his endurance was markedly 
reduced and seemed to be increasingly so over the past year.  
He tried to use a cane for assistance in ambulation but could 
not because of shoulder problems.  

Functionally, the veteran related that he could not lift over 
a few pounds.  Any repetitive lifting was very difficult.  
Also any type of pushing or pulling in which he had to use 
the right knee caused discomfort.  He could stand for 15 or 
20 minutes, then he has to change positions.  He stated that 
he could probably walk a mile and sitting did not seem to 
bother him.  He had no problems with his personal hygiene.  
As previously stated, traveling in his truck he could make 
about two hours then he has to relax and try to regain motion 
of his knee.  He stated that his balance was fair but he felt 
that if he tried to go up and down an incline he had a great 
deal of difficulty particularly with descending as he almost 
always falls because he has no balance.  The veteran stated 
that he experiences flare-ups of his symptoms on a regular 
basis and that any attempt at climbing stairs or walking down 
hill slopes results in a flare-up.  On these occasions he 
takes Motrin and tries to regain motion of his knee and this 
seems to help.  

On examination the veteran ambulated without evidence of a 
limp and was able to get on and off the examining table with 
ease.  The right knee showed no evidence of any varus 
deformity or valgus deformity.  There was pain on palpation 
of the medial aspect of the knee at the joint line, along the 
medial border of the patella and along the lateral border of 
the patella.  There was no evidence of any effusion.  Active 
motion could be carried to 100 degrees with crepitus.  
Passive motion of the knee was also to 100 degrees.  He had 
good right knee stability, anteriorly, posteriorly, medially 
and laterally.  McMurray's sign was negative.  X-rays 
revealed slight degenerative changes.  The diagnosis was 
degenerative joint disease of the right knee.  

The examiner noted the examination was conducted during a 
period of quiescent symptoms and that the symptoms solicited 
from the veteran were compatible with the diagnosis.  During 
a flare-up of symptoms, which will occur with varying 
frequency, the physical findings on examination could be 
significantly altered.  Quantification of such change would 
require examination during a flare-up.  The examiner further 
noted that painful symptoms such has have been outlined on 
examination would require the veteran to expend extra energy 
completing tasks and hence, would lead to early fatigue, 
weakened movement and ultimately to a loss coordination.  

In a supplemental statement of the case dated in November 
2000 the RO increased the evaluation for the residuals of 
medial and lateral meniscectomies of the right knee to 20 
percent.

Analysis

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat 2096 (2000) became 
effective.  It rewrites the 38 U.S.C. §§ 5100-5107 "duty to 
assist" provisions, eliminates the well-grounded claim 
requirement, and requires VA to provide additional assistance 
in developing all facts.  It is applicable to claims pending 
at the time of its enactment, including the case currently 
before the Board.  The RO has met its notification and duty 
to assist obligations in the development of this case under 
the VCAA.  Although the RO did not readjudicate this case 
after the VCAA enactment, a review of the record reveals that 
all appropriate development has been accomplished.  All 
relevant facts have been properly developed.

The November 1994 statement of the case (SOC) and the 
November 1996, December 1999 and the November 2000 
supplemental SOCs advised the veteran of the pertinent law 
and regulations as well as the basis denying an increased 
rating.  Also, by reciting the applicable law and 
regulations, notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
The veteran has been offered an opportunity to submit 
additional evidence in support of his claim.  The veteran has 
been afforded a personal hearing, as well as VA examinations, 
which include relevant medical opinions.  With regard to the 
adequacy of the examinations, the Board notes that the 
reports of examination reflect that the VA examiners reviewed 
and recorded the past medical history, noted the veteran's 
current complaints, conducted physical examinations, and 
offered appropriate assessments and diagnoses.  Further, and 
also pursuant to the 1998 and 2000 Board remands, the RO made 
reasonable efforts to collect any additional medical records 
identified by the veteran.  The Board does not know of any 
additional relevant evidence, which is available.  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim, and the Board will 
proceed with appellate disposition on the merits.

Lastly, the veteran was advised in an October 12, 2001, 
letter that additional evidence could be submitted within 90 
days thereof.  The veteran has not identified additional 
relevant evidence that has not already been sought and 
associated with the claims file.  Accordingly, the Board 
finds that the notification and duty-to-assist provisions 
mandated by VCAA have essentially been satisfied in this case 
and that the veteran is not prejudiced by a lack of initial 
RO adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2001).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2001).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  The present disability 
level is the primary concern and past medical reports do not 
take precedence over current findings.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, In addition, the most recent 
examination is not necessarily always controlling; rather, 
consideration is given not only to the evidence as a whole 
but to both the recency and adequacy of examinations.  Powell 
v. West, 13 Vet. App. 31, 35 (1999).

The Board will separate the various manifestations of the 
right knee disability, where the RO combined all the symptoms 
of the disability picture into one rating under one 
diagnostic code.  There is no adverse impact to the veteran 
resulting from this.  

A 10 percent rating for right knee injury with instability is 
warranted under Diagnostic Code 5257 for slight recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 20 percent requires moderate recurrent 
subluxation or lateral instability of the knee.  An 
evaluation of 30 percent requires severe recurrent 
subluxation or lateral instability of the knee.  38 C.F.R. 
§ 4.71a, Code 5257 (2001).

Degenerative arthritis when established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5003 (2001).  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent evaluation will be established where X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbation; a 10 percent evaluation shall be established 
for X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  Note (1) of Code 5003 
states that the 20 and 10 percent ratings based on X-ray 
findings will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Code 5003 (2001).

Diagnostic Code 5260 provides for limitation of the flexion 
of the leg.  Where flexion is limited to 60 degrees, a 
noncompensable rating is provided; when flexion is limited to 
45 degrees, 10 percent is assigned; when flexion is limited 
to 30 degrees, a 20 percent rating is assigned; and when 
flexion is limited to 15 degrees, a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Code 5260 (2001).

Limitation of extension of the leg is rated 50 percent at 45 
degrees, 40 percent at 30 degrees, 30 percent at 20 degrees, 
20 percent at 15 degrees, 10 percent at 10 degrees, and 
noncompensable at 5 degrees.  38 C.F.R. § 4.71a, Code 5261 
(2001).  See also 38 C.F.R. § 4.70, Plate II (2001), which 
reflects that normal flexion and extension of a knee is from 
0 to 140 degrees.

Because there is X-ray evidence of arthritis in the right 
knee and medical evidence that supports the veteran's 
allegations pertaining to flare-ups of pain, and because 
impairment due to painful motion is not contemplated by 
rating under Code 5257, the Board will grant the veteran a 
separate, compensable rating for his service-connected right 
knee disorder under Codes 5010 and 5260-5261.  See, e.g., 
VAOPGCPREC 9-98 (with regard to a knee disability rated under 
Code 5257, a separate rating can be assigned for arthritis 
based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59); VAOPGCPREC 23-97 (for a knee disorder already rated 
under Code 5257, a claimant has additional disability 
justifying a separate rating if there is limitation of motion 
under Code 5260 or 5261); Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991), (a painful motion of a major joint 
caused by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a minimum 10 percent rating, even if there is no 
actual limitation of motion noted clinically).

The Board acknowledges that since the grant of service 
connection in 1989, the veteran's complaints (primarily, 
pain, weakness and instability) appear to have remained 
essentially unchanged, and that these complaints are clearly 
referenced in the examination reports.  However, the 
objective medical evidence is the most persuasive indication 
of functional loss resulting from the veteran's right knee 
disability.  The Board notes that aside from undergoing VA 
rating examinations in 1996, 1999 and 2000, there is no 
objective indication that the veteran has sought or received 
any regular treatment for his right knee, nor is he taking 
prescribed medications.  The VA examination reports describe 
a fairly consistent pattern of symptomatology and 
manifestations, which may be described as productive of 
slight recurrent subluxation and lateral instability.  

In particular, the June 1994 VA examination report noted that 
the veteran had minimal lateral instability and full range of 
motion on flexion of the right knee.  Although he continued 
to complain of pain, weakness and swelling, the July 1996 VA 
examination reflected he was not receiving any medical care, 
physical therapy or medication.  Range of motion was 0 to 120 
degrees.  While the veteran indicated on examination in 
January 1999 that he wrapped his knee to help with stability, 
there was only slight impairment of the right knee reflected 
by 2 degrees of valgus laxity.  Range of motion was 0 to 135 
degrees.  VA examination in May 2000 revealed no significant 
objective findings with respect to the right knee, and X-rays 
taken in conjunction therewith were interpreted as 
essentially unchanged and showed slight degenerative changes.  
While the examiner did note some pain on palpation, and some 
limitation of motion was demonstrated, there was no evidence 
of anterior, posterior, medial, or lateral instability.  

With the exception of the June 1994 and January 1999 
examinations, the examiners found that the veteran had no 
instability and on those examinations it was described as 
slight.  These findings do not support an evaluation in 
excess of the currently assigned 10 percent under Diagnostic 
Code 5257, based on slight instability.  The Board finds that 
the veteran's complaints, while a means to support the 
current 10 percent rating is not a sufficient basis upon 
which to assign a rating higher than 10 percent. While the 
veteran complained of pain associated with the disability at 
issue, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet. 
App. 80, 85 (1997).  The pathology and objective observations 
of the claimant's behavior do not satisfy the requirements 
for a higher evaluation.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  

In the absence of symptoms of subluxation or lateral 
instability, and with due consideration to the provisions of 
38 C.F.R. § 4.7, an evaluation in excess of 10 percent under 
Code 5257 is not warranted.

As there is degenerative arthritis of the knee, shown on X-
ray, a rating for arthritis must also be considered.  In 
essence, the Board believes that the weight of the medical 
evidence supports the conclusion that the veteran experiences 
additional right knee symptoms other than subjective 
complaints of instability the knee, including arthritis and 
pain on motion so as to warrant a separate disability under 
Code 5010.  The medical records show the best range of motion 
was at the 1999 VA examination, (0 degrees extension to 135 
flexion) and the worst range of motion was at the 2001 VA 
examination (0 degrees extension to 100 degrees flexion).  If 
strictly rated under range-of-motion Codes 5260 and 5261, the 
reported ranges of motion would be rated noncompensable.  
However, the presence of arthritis with at least some 
limitation of motion supports a 10 percent rating under Codes 
5003 and 5010.  While the veteran reports some pain, there is 
no credible evidence to show that pain on use or during 
flare-ups results in additional limitation of motion to the 
extent that the right knee disability would be more than 10 
percent disabling under the limitation-of-motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Overall, the Board finds the clinical evidence of record 
reflects that the veteran's right knee impairment reflects 
slight severity, which would, warrant an assignment of a 10 
percent rating under Code 5010.  However, the veteran's 
overall combined disability would still remain at 20 percent 
and would not be affected.  In passing, the Board observes 
that the 20 percent evaluation assigned under Code 5257 by 
the RO in November 2001 was not in effect for 20 years or 
more and is, therefore, not protected.  See 38 C.F.R. § 3.951 
(2001).

The Board has considered rating the right knee disability 
under other diagnostic codes, but such would not result in a 
higher rating.  The veteran had a partial knee 
meniscectomies, but a symptomatic knee following removal of a 
semilunar cartilage is only rated 10 percent under 38 C.F.R. 
§ 4.71a, Code 5259.  The medical evidence does not show the 
veteran currently has a dislocated semilunar cartilage of the 
right knee, with frequent episodes of locking, pain, and 
effusion into the joint; thus a 20 percent rating under 38 
C.F.R. § 4.71a, Code 5258 would not be in order.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

The preponderance of the evidence is against the claim in 
this case, and the benefit of the doubt doctrine is not for 
application.  The veteran, of course, may apply to reopen his 
claim at any time with evidence of increased disability.



ORDER

Entitlement to a disability rating or ratings in excess of 20 
percent for right knee disability is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 


